DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US PG. Pub. 2020/0203036) in view of Koo et al. (US PG. Pub. 2011/0272181).

Regarding claim 3 – Mizuno teaches the electrical connecting element (figs. 1-3, 10 [paragraph 0031] Mizuno states, “wire harness 10”) comprising: a stretchable insulation sheet (20 [paragraph 0042] Mizuno states, “sheet material 20 stretches easily”); two or more first conductive threads (three conductive threads 30 [paragraph 0042] Mizuno states, “electrical wire 30”; thread is defined as “a filament” [merriam-webster.com], the wire 30 is considered a “filament” element) on one surface (top surface) of the insulation sheet (20), the two or more first conductive threads (three conductive threads 30) extending in a first predetermined direction  (left to right direction) and being parallel with each other in a direction orthogonal to the first predetermined direction (claimed 
 	Mizuno fails to teach two or more second conductive threads on the other surface of the insulation sheet, the two or more second conductive threads extending in a second predetermined direction and being parallel with each other in a direction orthogonal to the second predetermined direction.

	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical connecting element having two or more first conductive threads on the insulation sheet as taught by Mizuno with the inclusion of  second conductive threads on an opposite surface of the insulation sheet as taught by Koo because Koo states this structure, “relate to a multilayer stretchable cable for minimizing electromagnetic interference of an electric signal and at the same time transmitting the resultant electric signal at high speed.” [paragraph 0003].

Regarding claim 4 – Mizuno in view of Koo teach the electrical connecting element according to Claim 3, wherein the two or more first conductive threads (Mizuno; figs. 1-3, 30) and the two or more first resin threads (resin threads 44 on opposite sides of the first conductive threads 30) are sewn (sewn through threads 44b and 36) to the insulation sheet (20), or the two or more second conductive threads and the two or .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. 

Applicant argues, “the stretchable cable in KOO further includes “a stretchable film 1 serving as an insulator covering the conductive lines.” See Koo at para. [0033]…Thus, the conductive lines 2, 3 in KOO are fully embedded in the stretchable film 1. And therefore , KOO fails to disclose, as asserted by the Examiner, two or more first conductive threads on one surface of the stretchable insulated sheet and two or more second conductive threads on the other surface of the stretchable insulated sheet” [REMARKS pages 8-9].
Examiner disagrees. In para. [0038]  KOO states, “The conductive line may be fanned by winding a conductive metal wire on the surface of a stretchable core”. .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847